Citation Nr: 1026557	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD), 
bronchitis, resection of left lower lung secondary to 
bronchiectasis, and loss of lung capacity (lung disorder), as due 
to in service exposure to herbicides.

2.  Entitlement for service connection for a lung disorder as due 
to in service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969, then from August 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Huntington, West 
Virginia, RO that denied an application to reopen the claim of 
service connection for COPD.

In October 2009, the Veteran testified before the undersigned at 
a Travel Board hearing and a transcript thereof is on file. 

The Board further notes that, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the previously denied claim.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

In so doing, the Board has considered the recent decision of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In 
that decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. Brown, 
82 F. 3d 399 (Fed. Cir. 1996).  

In this case, as will be discussed in greater detail below, the 
Veteran was previously denied service connection for bronchitis 
and/or resection left lung as a result of herbicide exposure on a 
direct basis as there was no medical evidence indicating that his 
lung disorder was in any way related to or aggravated by service.  
As there was a diagnosis of COPD at the time of the previous 
final decision, any diagnoses of COPD since that denial cannot 
constitute a different diagnosed disease or injury.  

The Board also has considered the fact that, in the previous 
denial of the claim, the RO denied service connection for 
bronchitis and/or resection left lung as a result of herbicide 
exposure because there was no evidence that this condition was 
incurred in or aggravated by service, nor was there evidence of a 
lung disability recognized by VA as associated with herbicide 
exposure.  In the August 2003 request to reopen, the Veteran 
asserted that his lung disorder was aggravated in service.  

The United States Court of Appeals for Veterans Claims (Court) 
has held, however, that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, 
therefore, that the Veteran's current claim for service 
connection for COPD is not a "new" claim, and that new and 
material evidence is required in order for the Board to consider 
the substantive merits of the claim for service connection, 
regardless of the Veteran's current theory regarding etiology. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In the November 1996 rating decision, the RO denied the 
Veteran's original claim of service connection for bronchitis 
and/or resection of left lung for bronchiectasis as a result of 
exposure to herbicides; he did not file a timely appeal.  

3.  The evidence received since the rating decision of March 
2004, when considered with the evidence previously of record 
relates to an unestablished fact necessary to substantiate the 
claim.  

4.  The evidence received does not establish that a lung 
disorder, as due to in service exposure to herbicides was 
incurred during active service, aggravated during service or was 
manifested within one year of active service.  

5.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era, exposure to herbicides may be 
presumed.  

6.  The Veteran is not shown to have been diagnosed with disease 
that is presumed to be caused by Agent Orange.

7.  The competent evidence indicates that there was no worsening 
of the Veteran's pre-existing lung disorder beyond its natural 
progression during his military service.

8.  The competent evidence of record does not indicate that a 
nexus exists between the Veteran's currently diagnosed lung 
disabilities and his military service. 


CONCLUSIONS OF LAW

1.  The unappealed rating decision of March 2004, which denied 
the Veteran's request to reopen his claim for service connection 
for bronchitis and/or resection of left lung for bronchiectasis 
and of which the Veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2009).  

2.  The new and material evidence, when considered with the old 
evidence, is sufficient to reopen the claim for service 
connection for a lung disorder, to include COPD, bronchitis, 
resection of left lower lung secondary to bronchiectasis, and 
loss of lung capacity, as due to in service exposure to 
herbicides.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.156(a), 3.159 (2009).  

3.  The Veteran's lung disorder manifested by wheezing and 
shortness of breath is not due to disease or injury that was 
incurred in or aggravated by active service; and may not be 
presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a), 3.309(e), (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, the 
degree of disability, and the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.

In a September 2003 letter, the RO informed the Veteran that his 
previous claim of entitlement to service connection for a lung 
condition due to Agent Orange exposure was denied and that this 
decision was final.  He was informed that in order for VA to 
reconsider this issue, he must submit "new and material 
evidence."  Specifically, he was advised that new evidence 
consists of evidence in existence that "has not previously been 
considered."  

Material evidence was explained as evidence that is relevant to 
the issue of service connection.  The letter further informed the 
Veteran that his claim was previously denied because his 
condition was not shown to have been aggravated by service.  This 
language complies with the holding of the Court in Kent.  See 
also 38 C.F.R. § 3.156 (2009).  

In a May 2004 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of or 
submit any further evidence that pertained to the claim.  In an 
October 2006 letter, the RO advised the Veteran of how disability 
ratings and effective dates were assigned.  

The case was thereafter readjudicated in a December 2006 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or a supplemental 
statement of the case, is sufficient to cure a timing defect).  
Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post service VA and private treatment 
records, VA examinations, SSA records, a Travel Board transcript, 
a statement from the Veteran's neighbor, and the Veteran's 
statements.  

Additionally, as the Board will discuss, the Veteran was provided 
with a VA examination in March 2006.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate [physical/audiological/psychological] examination 
and rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.

The Board therefore concludes that the examination is adequate 
for the purposes of this decision.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process and he responded to VA's 
requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  See Conway, supra.  As such, there is no indication 
that there is any prejudice to the Veteran in considering this 
matter on the merits.  Id, Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled relates to an unestablished fact necessary 
to substantiate the claim.  The amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. Reg. 
45,620, 45,629.

New and material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning of 
the appeal period.  38 C.F.R. § 3.156(b) (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of 
determining whether or not new and material evidence has been 
presented to reopen a claim, the evidence for consideration is 
that which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since the 
last time it was disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Previously, the RO denied the Veteran's original claim of service 
connection for bronchitis and/or resection of left lung for 
bronchiectasis as a result of exposure to herbicides in a 
November 1996 rating decision.  The evidence at that time 
included VA Outpatient treatment reports and an Agent Orange 
examination from the Huntington VA Medical Center (VAMC), service 
medical records, service personnel records, and marriage, birth, 
and divorce records.  

The RO concluded that the evidence did not show that the 
currently diagnosed disabilities were incurred in or aggravated 
by service.  The Veteran was informed of the determination; 
however, he did not appeal it.  Hence, the November 1996 rating 
decision became final.

An October 1999 RO decision denied the Veteran's request to 
reopen his claim for service connection for a lung disorder, to 
include bronchitis and resection of the left lung secondary to 
bronchiectasis, due to Agent Orange exposure.  The evidence at 
that time included a Social Security Administration (SSA) 
decision from August 1998, a June 1998 statement from R.L.B., 
D.O., a May 1998 decision from the Workers' Compensation Office 
of Judges of the State of West Virginia, an August 1997 statement 
from B.E.S., M.D., an April 1997 report from the University 
Family practice, and all the previously mentioned evidence. 

The RO concluded that the additional evidence was not directly 
relevant to the issue considered.  Moreover, the medical reports 
submitted by the Veteran did not express an opinion of any causal 
relationship.  The Veteran was informed of the determination; 
however, he did not appeal it.  Hence, the October 1999 rating 
decision became final.

Since the October 1999 RO decision, the RO has issued multiple 
decisions regarding the Veteran's claim for service connection 
for a lung disorder.  In the October 2001 rating decision, the 
RO denied the Veteran's request to reopen a claim for service 
connection for bronchitis; he did not file a timely appeal.  In 
the June 2002 rating decision, the RO denied the Veteran's 
request to reopen a claim for service connection for lung 
condition to include COPD and bronchitis; he did not file a 
timely appeal.  In the February 2003 rating decision, the RO 
denied the Veteran's request to reopen a claim for service 
connection for resection of left lung for bronchiectasis; he did 
not file a timely appeal.  In the April 2003 rating decision, 
the RO denied the Veteran's request to reopen a claim for 
service connection for resection of left lung for 
bronchiectasis; he did not file a timely appeal

A March 2004 RO decision denied the Veteran's request to reopen 
his claim for service connection for resection of left lung for 
bronchiectasis.  The evidence at that time included an August 
2003 statement in support of claim, and all the previously 
mentioned evidence.  The RO concluded that there was no evidence 
to show in-service aggravation of a preexisting condition and 
that there is no evidence to show that the lung disorder was 
related to Agent Orange exposure.  The Veteran was informed of 
the determination; however, he did not appeal it.  Hence, the 
March 2004 rating decision became final. 

After the March 2004 RO decision denying the Veteran's request to 
reopen his claim, the Veteran submitted copies of VA mental 
health treatment from March 2001 to October 2002, May 2001 
pulmonary function test results, a March 2006 statement from the 
Veteran's neighbor, an April 2006 statement from Dr. R.L.B. 
relating the Veteran's current lung disorder to his period of 
active service.  

A November 2004 RO decision denied the Veteran's claim for 
service connection for COPD based on the fact that the Veteran 
failed to submit any evidence to substantiate his claim for 
service connection.  The evidence at that time included all the 
previously mentioned evidence.

A March 2006 VA examination was also associated with the 
Veteran's claims file which indicated that the Veteran's current 
lung disorder was not related to the Veteran's period of active 
service, private treatment records by Dr. R.L.B. from June 2006 
to August 2007, and an October 2007 VA examination for Diabetes 
Mellitus.  Finally, an October 2009 Travel Board hearing and a 
March 2010 medical expert opinion concurring with the March 2006 
VA examiner's opinion were associated with the Veteran's claims 
file.

The copies of VA mental health treatment and the October 2007 VA 
examination report submitted by the Veteran are not relevant to 
the claim and thus are not material.  The May 2001 pulmonary 
function test results are evidence that has already been 
considered by the RO and thus are not new.  

The March 2006 statement from the Veteran's neighbor does not 
provide evidence of an in-service aggravation of a preexisting 
condition and is not material.  The private treatment records by 
Dr. R.L.B. from June 2006 to August 2007 show medical treatment 
for issues not relevant to the claim and thus are not material.

The April 2006 statement from Dr. R.L.B. relating the Veteran's 
current lung disorder to his period of active service, the March 
2006 VA examination was also associated with the Veteran's claims 
file which indicated that the Veteran's current lung disorder was 
not related to the Veteran's period of active service, the 
October 2009 Travel Board hearing, and the January 2010 medical 
expert opinion is evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the October 
1999 RO decision and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Having determined that new and material evidence has been added 
to the record, the Veteran's application to reopen the claim of 
service connection for a lung disorder is granted.  

Service Connection for a Lung Disorder 

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. 
App. 268, 271 (1993). See also, Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also, Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The law provides that for veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period 
is prescribed.  The specified diseases are: chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), chronic lymphocytic 
leukemia, multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, AL amyloidosis, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive 
service connection, which arose out of the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act 
of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct 
service connection between exposure and disease entails showing 
that exposure during service actually caused the malady which 
develops years later.  Actual causation carries a very difficult 
burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The evidence shows that the Veteran served in the Republic of 
Vietnam during the Vietnam Era.  The Veteran asserts that his 
current lung disorder is due to his exposure to herbicides to 
include Agent Orange while on active duty.  As mentioned, 
38 C.F.R. § 3.309(e) lists certain diseases for which service 
connection may be presumed as due to the exposure to herbicide 
agents.  However, COPD, bronchitis, and shortness of breath, are 
not included in the list.  Consequently, service connection for a 
lung disorder, may not be granted on an Agent Orange presumptive 
basis.  See 38 C.F.R. § 3.309(e).  

Since service connection may not be allowed on a presumptive 
basis, the Veteran may show that the lung disorder was aggravated 
in service on a direct basis or due to documented Agent Orange 
exposure in service.  In determining whether service connection 
is warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto. See 38 U.S.C.A. § 1111. 

The Veteran's February 1968 entrance examination noted that prior 
to service the Veteran had pneumonia bronchitis until age ten 
when he had surgery to correct it.  The entrance examiner noted 
that there were no symptoms or sequela since then.  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is clear and 
unmistakable evidence that lung disorder pre-existed the 
Veteran's military service and the Veteran does not contend 
otherwise.  In fact, the Veteran's August 1973 entrance 
examination again noted the lung operation when he was ten-years-
old.  Furthermore, in a July 1968 in service chest X-ray the 
physician noted a blunting of the left costophrenic angle which 
he indicted could be due to an old disease.

Consequently, as there is evidence of a lung disorder in the pre-
induction physical examination report, as well as clear and 
unmistakable evidence in the form of the Veteran's service 
medical records that a lung disorder pre-existed the Veteran's 
entry into service, the statutory presumption of soundness is 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009). 

The crux of this case therefore revolves around whether there is 
clear and unmistakable evidence that the Veteran's lung disorder 
was not aggravated during service.  See VAOPGCPREC 3-2003 (July 
16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004). 

The Veteran's service treatment records noted complaints of 
shortness of breath throughout service.  A July 1968 chest X-ray 
noted a blunting of the left costophrenic angle which could be an 
old disease or secondary to atelectasis and inflammatory disease 
in the left base.  The physician noted no other abnormalities.
In October 1968, the Veteran reported difficulty breathing in hot 
and humid weather; the treating physician noted his chest to be 
entirely within normal limits except for slightly decreased 
breath.  

In November 1968 the Veteran complained of difficulty breathing 
and pain in his chest, and reported that exposure to heat and 
dust makes it worse.  In the November 1969 exit examination the 
Veteran noted that he was "in good health" and the clinical 
evaluation noted normal lungs.  The Veteran's August 1973 
entrance examination noted that he was in good health with normal 
lungs and noted the lung operation when he was ten-years-old.  

The Veteran indicated in his December 1975 exit examination that 
he was in good health and he checked the box indicating no 
shortness of breath.  The service treatment records have no 
treatment for COPD or bronchospasms.  The Veteran has 
consistently claimed to be in good health and have no problems 
with his lungs in both entrance and exit examinations.  Hence, an 
in service injury or disease has not been shown.

The Veteran was diagnosed with obstructive airway disease in a 
January 1997 private examination by Dr. B.E.S, more than 20 years 
following discharge from last period of service.  The March 2001 
statement by Dr. R.L.B. noted that the Veteran had chronic 
trachea type bronchitis and the Veteran continued to suffer from 
a chronic lung condition which had only developed in the past 10 
years or less making its earliest onset in March 1991 - 
approximately 15 years after the Veteran's separation from 
service.  He further noted that he was unable to comment as to 
the problems caused by Agent Orange, however, Dr. R.L.B. did 
indicate that he could not rule out the possibility that it may 
have contributed to the Veteran's lung condition since he was 
unable to put a definitive diagnosis on the Veteran's condition.  

The January 1997 VA outpatient treatment noted chronic pleural 
thickening.  In a June 1998 letter, Dr. R.L.B. noted that there 
was no doubt in his mind that the Veteran was "disabled from his 
job" and his diagnosis was bronchospastic disease secondary to 
COPD and LLL resection of a post inflammatory process.  

During a March 2006 VA examination, the examiner opined that it 
was not likely that the Veteran's claimed respiratory problems 
are the result of or aggravated by his military service.  

A November 2006 chest X-ray noted some elevation of the left 
hemidiaphragm and left costophranic angle pleural thickening.  
The physician's conclusion was stable chest.  The Board notes 
that the medical evidence has established that the Veteran 
suffers from a current lung disorder. 

In the March 2010 medical expert opinion, the pulmonary expert 
J.T.C., M.D. Ph.D., noted the Veteran's lower left lobe (LLL) 
resection in 1958, his continuous denials of any respiratory 
complaints during his service entrance and exit examinations, and 
his denial of any respiratory symptoms during his 1980 VA 
treatment.  He also noted the lack of objective findings 
suggestive of any airway irritation in service, and the negative 
radiographic evidence to suggest a pneumonic consolidation or 
bronchiolitis pattern during his time in Vietnam to document any 
objective findings for his shortness of breath, only the LLL 
costophrenic angle pleural blunting secondary to his LLL 
resection prior to military service.  Based on these and other 
facts in the record, Dr. J.T.C. opined that it was less likely as 
not, that the Veteran's lung condition was due to or the result 
of in-service exposure to herbicides.  

Dr. J.T.C. further indicated that the Veteran's it was less 
likely as not that the veteran's prior lung condition was 
permanently worsened (beyond that of normal progression) as a 
result of the in-service exposure to herbicides.  He noted that 
various lung tests demonstrated a restrictive spirometric 
pattern, the result of a lung resection via thoractomy.  He also 
noted that his tests are suggestive of an obstruction in a force 
expiatory maneuver, but that his RV/TLC ration was well within 
normal limits not supporting an obstructive process, but a 
dynamic obstruction in a forced expiratory maneuver possible due 
to post-surgical airway distortion from his LLL resection and his 
obesity.  

Moreover, he noted that the PA and lateral chest X-ray and chest 
CT scan only noted left basilar costophrenic angle pleural 
thickening and post-operative scaring and no evidence of 
emphysematous, bronchiolitis or bronchiectasis patterns in 1997.  
Cardiopulmonary exercise testing demonstrated "moderated airway 
obstructive component and possible cardiovascular disease" with 
decreased exercise tolerance.  Bronchoscopic examination with 
transbronchial biopsies were non-diagnostic for disease.  
Finally, the expert noted that in the analysis of all of the 
Veteran's pulmonary functions, his FEV1 are relatively stable 
from July 1996 to May 2001, suggesting a relatively normal loss 
of airflow due to aging. 

Dr. J.T.C. indicated that he concurred with the March 2006 VA 
medical opinion of record that it is less likely as not, that the 
Veteran's lung condition is due to or the result of in-service 
exposure to herbicides.  He noted that the Veteran underwent LLL 
resection in 1958, prior to military service, and has a 
restrictive lung condition as a result of an L-thoracotomy.  

Dr. J.T.C. noted that prior to the Veteran's military service, he 
participated in athletic activities but reported a diminished 
exercise capacity and greater fatigue than his co-participants 
most likely due to the loss of LLL function with resultant 
decreased TLC.  He enlisted in the military and had no complaints 
of shortness of breath except in Vietnam during hot and humid 
conditions; in addition, no objective physical examination or 
radiographic etiologies for his complaints were discovered.  The 
Veteran's exit examination from service in Vietnam in November 
1969 and from Germany in December 1975 he denied any respiratory 
limitations.  The Veteran's respiratory complaints began well 
after his military service and appear to have preceded his 
military service and are not related to in-service exposure to 
herbicides.

Dr. J.T.C. indicated that in his opinion the Veteran has a mixed 
obstructive and restrictive lung disorder with only gives him 
symptoms of dyspnea with exertion and suggests a dynamic 
obstruction perhaps tracheomalacia.  In addition, the Veteran has 
a history of hypertension, coronary artery disease and obesity 
and is predisposed to obstructive sleep apnea and secondary 
pulmonary hypertension which would present with symptoms of 
dyspnea on exertion.  All of these potential etiologies of 
dyspnea on exertion will be magnified in an obese deconditioned 
post-thoractomy patient with a reduced total lung capacity 
secondary to LLL resection.

The Board notes that the first treatment after service for the 
Veteran's lung disorder occurred about five years after 
separation in February 1980.  The March 2001 statement by Dr. 
R.L.B. noted that the Veteran's chronic lung condition had only 
developed in the past ten years or less indicating that the lung 
disorder began to manifest sometime around 1991 approximately 
fifteen years after the Veteran's separation from service.  

The first evidence of the Veteran's lung condition worsening is 
from the November 1996 private examination by Dr. B.E.S.  Hence, 
evidence of continuity of symptomatology from the time of service 
until the present has not been established.  

In light of the fact that both of the Veteran's exit examinations 
revealed that he was in good health with no indication that his 
prior lung condition had worsened, that his in-service complaints 
show only evidence of temporary flare-ups due to the humidity, 
heat, and dust; the 2006 VA examiner opined (and the March 2010 
VA expert opinion agreed) that it was not likely that the 
Veteran's claimed respiratory problems are the result of or 
aggravated by his military service, and this evidence is not 
considered sufficient to establish an increase in severity of the 
underlying condition.  See Hunt, supra; Browder, supra; and 
Daniels, supra.  Hence, there is no evidence that his condition 
worsened in service. 

The Board reaches the conclusion that the record, viewed as a 
whole, shows by clear and unmistakable evidence that the 
Veteran's pre-existing lung condition was not aggravated during 
service. 

The medical evidence regarding the nexus is conflicting, and the 
RO denied service connection based on a finding that such nexus 
was not established.  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the Board 
places greater weight on the opinions of the VA examiner and the 
VA pulmonary expert than it does on the April 2006 opinion of Dr. 
R.L.B.  

During a March 2006 VA examination the examiner, gave a well 
reasoned opinion based on the evidence of record and opined that 
it is not likely that the Veteran's claimed respiratory problems 
are the result of or aggravated by his military service.  
Moreover, the March 2010 VA expert's opinion by Dr. J.T.C. agreed 
with the March 2006 VA opinion and again provided well reasoned 
opinions based on the evidence of record.  

On the other hand, in a June 1998 letter, Dr. R.L.B. noted that 
there was no doubt in his mind that the Veteran was disabled from 
his sanitation job.  The March 2001 statement by Dr. R.L.B. noted 
that he was unable to comment as to the problems caused by Agent 
Orange.  

In an April 2006 letter, Dr. R.L.B. opined that the Veteran's 
breathing problem may well have been associated with exposure to 
Agent Orange and that he may also have been exposed to 
environmental hazards while he was employed with the sanitation 
department.  He further noted that he did not have a copy of his 
evaluation with the pulmonologist Dr. B.E.S. 

Because of the inconsistency of Dr. R.L.B.'s opinions, the fact 
that he did not consider the entire claims file to include his 
own evaluations with the pulmonologist, and the lack of a well 
reasoned or definitive opinion, greater weight is given to the 
March 2006 VA examiner's and the March 2010 pulmonary experts 
opinion.  

Both the VA examiner and the VA pulmonary expert, Dr. J.T.C., 
were able to review the entire claims file, to include records 
from Dr. B.E.S. and give well reasoned and definitive opinions.  
Since the probative evidence of record does not support the 
Veteran's claim, the Board finds that a grant of service 
connection for a lung disorder is not warranted.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lung disorder as due to in 
service exposure to herbicides, the appeal to this extent is 
allowed.  

Service connection for a lung disorder as due to in-service 
exposure to herbicides is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


